Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group (I) in the reply filed on 06/02/2021 is acknowledged.
Applicant’s election without traverse of immunodeficiency as the elected disease, natural Killer (NK) cells as the elected hematopoietic cell, and Jasplakinolide (JAS) as the elected ARF modulator in the reply filed on 06/02/2021 is acknowledged. It is noted claims 30, 33, 43, and 51 and dependent claims thereof have been amended to exclude (proviso) the elected species, i.e jasplakinolide (JAS). However, claims 20 and 24-29 read on the elected species. Claims 20 and 24-59 are drawn to the elected species and claims 30, 33, 34, 36, 41-43, and 51-54 are not drawn to or do not read on the elected species. Therefore, claims 30, 33, 34, 36, 41-43, and 51-54 are withdrawn as being drawn to a nonelected species. 

Claims Status
Claims 20, 24-30, 33, 34, 36, 41-43, and 51-54 are pending. Claims 30, 33, 34, 36, 41-43, and 51-54 are withdrawn. Claims 1-19, 21-23, 31-32, 35, 37-40, and 44-50 are canceled.  Claims 20 and 24-29 remain pending and are examined in accordance to the elected species. 


Action Summary
Claims 20 and 24-29 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krzewski et al., The Journal of Cell Biology, Vol. 173, No. 1, April 10, 2006 121–132 are withdrawn light of the claim amendment.
Claims 30-, 33-34, 36, and 41-43 rejected under 35 U.S.C. 103 as being un-patentable over Wu et al. (US2008/0064026A1) in view of Duesberg, Prc Natl. Acad. Sci. USA Vol. 86, pp. 755-764, February 1989 Review are withdrawn in light of the fact the claim as amended do not read on the elected species and the elected species are still recited in claims 20 and 24-29, which form the basis for the rejection. 

Response to Arguments
Applicant’s arguments, which is the mechanism of action of the elected compound, filed 12/03/2022, with respect to the rejection(s) of claims 20 and 24-29 under 35 U.S.C. 102 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Hence, even though the claims are drawn to a mechanism by which the Jasplakinolide modulates hematopoietic cell activation wherein said hematopoietic cell is a lymphocyte cell that is a natural killer (NK) cell forming an inhibitory immunological synapse (IS), and wherein said modulator is an ARF inhibitor that disturbs ARF in said NK cell, and wherein said modulation activates NK cells in an inhibitory NKIS, the claimed method does not appear to distinguish over the prior art teaching of the same or nearly the same method. The mechanism of action does not have a bearing on the patentability of the invention if the In re Wiseman, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rac et al., PLoS Biol 9(9), September 11, e1001151, pages 1-15. 

Accordingly, while the prior art does not teach the following limitations: “modulator is characterized in that it modulates actin and myosin retrograde flow (ARF) in a cell”, “modulating hematopoietic cell activation”, “wherein said hematopoietic cell is a natural killer (NK) cell”, “said modulation activates NK cells in an inhibitory NIS”,” wherein said ARF inhibitor is jasplakinolide”, and limitations the further limit these limitations recited in the dependent claims, said limitations appear to be the characteristics/properties of Jasplakinolide. Since the compound of the prior art is the same compound claimed, the properties/characteristics the compound possess are necessarily present absent evidence to the contrary. 
With respect to the following limitations “modulating hematopoietic cell activation”, “wherein said hematopoietic cell is a lymphocyte cell that is a natural killer (NK) cell forming an inhibitory immunological synapse (IS)”, “wherein activation of NK cells results in an increase in at least one of intracellular Ca2 flux, and secretion of cytolytic granules in said NK cell”. These limitations simply express the intended result of the process step positively recited, which is the same method step taught by the prior art. 


Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/JEAN P CORNET/Primary Examiner, Art Unit 1628